Argued April 10, 1946.
The issue here involved presents no real difficulty of solution because it is governed by elementary principles of the law of contracts.
Defendant company issued to Jules B. Selden two policies of insurance against the results of bodily injuries caused by violent and accidental means; in one of them the beneficiary was Selden's mother, in the other his estate. He died on December 31, 1941, from a gunshot wound of the head. The policies provided that affirmative proof of loss must be furnished to the company within ninety days after the date of such loss. *Page 502 
Proof was furnished within the prescribed time in the case of the policy in which the estate was the beneficiary. The mother, however, had no knowledge of the existence of the policy in her favor until it was found, on February 22, 1943, among some old papers of the deceased; on March 19, 1943, she filed proof of loss under that policy. In the present action, brought by her as beneficiary, the court held that while the proof was thus filed well beyond the stipulated ninety days the company could not defend on that ground because they had received all required information from the proof presented under the other policy; since the facts in each case were identical there was no need to reiterate them. That ruling was sound in principle and justified by authority: Girard Life Insurance, Annuity andTrust Co., Admr., v. Mutual Life Insurance Co. of New York,97 Pa. 15; Telesky v. Fidelity Guaranty Fire Corp., 140 Pa. Super. 457,  13 A.2d 899. It is not questioned on the present appeal.
The case is different, however, in regard to a provision of the policy that "No action at law or in equity shall be brought to recover on this policy . . . unless brought within two years from the expiration of the time within which proof of loss is required by the policy." This was fortified by another provision that "Failure of the insured or beneficiary to comply with any of the provisions or requirements of this policy shall invalidate all claims." Plaintiff did not bring suit until September 8, 1944, which was more than five months too late, and the court accordingly sustained an affidavit of defense raising questions of law and entered judgment for defendant.
That a provision for some reasonable time within which action must be brought is valid and enforceable is not open to question,1 neither can it be disputed that *Page 503 
the beneficiary is subject to all the provisions and limitations of the policy.2 But plaintiff here asks that her failure to bring suit in time should be excused because of her ignorance of the existence of the policy and therefore because of an alleged impossibility of performance. While apparently there is no exact precedent in Pennsylvania, a recent case,Faulks v. Unity Life  Accident Insurance Association ofSyracuse, 346 Pa. 346, 30 A.2d 121, is much in point. There the beneficiary knew of the existence of the policy, but she was unable to find it, it being in fact in the possession of the insurance company; it was held that she was not excused for her failure to start action within the stipulated time. This is in accord with the general principle that a person is not relieved from compliance with the express provisions of a contract merely because of ignorance of his rights or even of the very existence of the contract; if the other party has not been guilty of any fraud or deception which has caused such ignorance the loss must be borne by the party in default however innocent or well-intentioned he may be. It would be extremely unjust to insurance companies if suit on a policy could be brought at any time, however indefinite, merely by virtue of an allegation that the beneficiary had only then discovered that such a policy existed; certainly the duty should rest upon the insured to apprise the beneficiary or someone else of the existence and location of the policy, or to keep it in a place where it might readily be found after his death. It is not permissible for a court to add to the unambiguous terms of the policy an exemption clause *Page 504 
which the parties themselves omitted: Maryland Casualty Co. v.Nellis, 75 F.2d 23, 25.
Certainly in the present case no criticism of the rigor of such a ruling would be justified. For plaintiff discovered the policy on February 22, 1943, and at that time she still had thirteen months in which to bring suit under its terms. She did not proceed for more than five months after those thirteen months had expired. She offers no excuse for that delay. Even in jurisdictions which hold, contrary to our own view, that a failure to perform the conditions of the policy within the specified time will be overlooked if circumstances are such as to prevent compliance, such liberality of interpretation is not applied where the failure to act, after action becomes reasonably possible, is due to a lack of due diligence on the part of the beneficiary seeking to be excused.
Judgment affirmed.
1 North Western Insurance Co. v. Phoenix Oil  Candle Co.,31 Pa. 448; National Insurance Co. v. Brown, 128 Pa. 386, 390,391, 18 A. 389; Hocking v. Howard Insurance Co., 130 Pa. 170,179, 18 A. 614; Watters v. Fisher, 291 Pa. 311, 316,139 A. 842, 843; O'Connor v. Allemania Fire Insurance Co. ofPittsburgh, 128 Pa. Super. 336, 342, 194 A. 217, 219;Ferguson v. Manufacturers' Casualty Insurance Co. ofPhiladelphia, 129 Pa. Super. 276, 280, 281, 195 A. 661,663, 664; Tellip v. Home Life Insurance Co. of America, 152 Pa. Super. 147,  31 A.2d 364; Ercole v. Metropolitan LifeInsurance Co., 155 Pa. Super. 549, 551, 552, 39 A.2d 293,294.
2 Restatement, Contracts, § 140; Miller v. The TravelersInsurance Co., 143 Pa. Super. 270, 273, 17 A.2d 907, 908.